                                                            Duration:
                          Case 7:21-mj-00792-UA Document 3 Filed      45 minutes
                                                                 01/21/21    Page 1 of 1
                                                                              Proceeding via:   • CourtCall     ll!AT&T
DOCKET No. _2_lm_1~·7~92cc.-_ _ _ _ _ _ __                       DEFENDANT Christopher Kelly


AUSA Derek Wikstrom                                                                    n.,._e_....B'""-'ro=d=y~-~~-----
                                                    DEF. 'S COUNSEL ..,.S'-"'u"'-'sa-n...
• ________ INTERPRETER NEEDED                       •          O   RETAINED   FEDERAL DEFENDERS O     Ill
                                                                                                        CJA      PRESENTMENT ONLY

                                                             • DEFENDANT WAIVES PRETRIAL REPORT
D Rule 5 D Rule 9 Ill Rule S(c)(3) D Detention Hrg.    DATE OF ARREST 1/21/2021                           • voL. SURR.
                                                       TIME OF ARREST -1~·0~O~P~M~---                     • ON WRIT
D Other:                                                            TIME OF PRESENTMENT 2:15PM
            ---------------
                                                        BAIL DISPOSITION
                                                                                                                 0   SEE SEP. ORDER
 • DETENTION ON CONSENT W/O PREJUDICE             O DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
•• DETENTION    HEARING SCHEDULED FOR:
     AGREED CONDITIONS OF RELEASE      ---------
 Ill DEF. RELEASED ON OWN RECOGNIZANCE
 0$_ _ _ _ _ PRB • -----'FRP
 • SECURED BY $_ _ _ _ _ _ CASH/PROPERTY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 Ill TRAVEL RESTRICTED TO SDNY/EDNY /District of Columbia for pumoses of meeting with counsel &court appearanca
 • TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
Ill SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
Ill PRETRIAL SUPERVISION:         0   REGULAR        O STRICT Ill AS DIRECTED BY PRETRIAL SERVICES
• DRUG TESTING/TREATMT AS DIRECTED BY PTS                  O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
Ill DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
• HOME INCARCERATION • HOME DETENTION O CURFEW O ELECTRONIC MONITORING • GPS
• DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
• DEF.TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
Ill DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
• DEF.TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
• DEF.TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ _ __
- - - - - - - - - - - - - - - - - - - ~ · REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

The defendant consents to proceed remotely and is advised of his rights and the charges against him. Public reading of
the complaint is waived. Susanne Brody is appointed to represent the defendant for the purposes of today's
proceeding only. The defendant is released on agreed-upon conditions of bail. See Appearance Bond and Order Setting
Conditions of Release.




0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        • CONFERENCE BEFORE D.J. ON _ _ _ __
• DEF.WAIVES INDICTMENT
• SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL _ _ _ __
For Rule S(c)(3) Cases:
ill IDENTITY HEARING WAIVED                                 0 DEFENDANT TO BE REMOVED
• PRELIMINARY HEARING IN SDNY WAIVED                        •    CONTROL DATE FOR REMOVAL: - - - - - -


PRELIMINARY HEARING DA TE: 2/19/2021                            Ill ON DEFENDANT'S CONSENT

DATE: 1/21/2021                                                         ~K~
                                                                        UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
~       (onginal)- COURT FILE    PINK - U.S ATTORNEY'S OFFICE        ~ - U.S. MARSHAL            Q!lli!lli.- PRETRIAL SERVICES AGENCY
Rev'd 2016
